This Registration Statement shall become effective immediately upon filing pursuant to Securities Act Rule 462 As filed with the Securities and Exchange Commission on July 21, 2009 Registration No. 333- OMB APPROVAL OMB Number:3235-0066 Expires: August 31, 2010 Estimated average burden hours per response 24.00 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AROTECH CORPORATION (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 95-4302784 (I.R.S. Employer Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan (Address of Principal Executive Offices) (Zip Code) AROTECH CORPORATION 2 (Full title of the plan) Thomas J. Paup 1229 Oak Valley Drive
